Citation Nr: 9935675	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  94-19 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUE

Entitlement to service connection for chloracne, claimed as 
secondary to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and L.S.


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1993 RO decision which denied the 
veteran's application to reopen a claim of service connection 
for chloracne, claimed as secondary to Agent Orange exposure.  
In July 1997 and May 1999, the Board remanded the veteran's 
claim to the RO for further development.

In a statement, received by the RO in November 1999, the 
veteran expressed his desire for service connection for 
bipolar affective disorder; such a claim has not yet been 
developed and is referred to the RO for initial review.

In a November 1999 informal hearing presentation, the 
veteran's representative made arguments in support of claims 
for service connection for post-traumatic stress disorder and 
a gastrointestinal disorder, and a claim querying whether 
there was clear and unmistakable error in the effective date, 
assigned by the RO in a January 1994 RO decision, for the 
award of nonservice-connected pension benefits.  None of the 
aforementioned claims are presently before the Board.  Both 
of the service connection claims were recently denied by the 
Board in a May 1999 decision; and this decision is final.  
The veteran is hereby informed that if he wants his service 
connection claims to be reopened he must submit new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 
C.F.R. § 3.156 (1999).  With regard to his claim of clear and 
unmistakable error, such was granted by the Board in a May 
1999 decision.  The veteran is hereby informed that if he is 
interested in an even earlier effective date for the award of 
nonservice-connected pension benefits, he must file a new 
claim.   


REMAND

Both the RO and the Board have previously framed the issue on 
appeal as whether new and material evidence has been 
submitted to reopen the claim of service connection for 
chloracne, claimed as secondary to Agent Orange exposure.  
Under the circumstances here presented, such characterization 
is not appropriate.

In April 1981, the RO denied the veteran's original claim of 
service connection for chloracne, claimed as secondary to 
Agent Orange exposure.  The veteran was provided adequate 
notice of the adverse decision and of his appellate rights; 
and, he did not appeal.  Thus, the April 1981 RO decision 
became final.

In a May 1989 decision, the United States District Court 
voided all benefit denials under the then existing Agent 
Orange regulation (then set forth at 38 C.F.R. § 3.311(a)).  
Nehmer v. United States Veterans' Administration, 712 F. 
Supp. 1404 (N.D. Cal. 1989).  In February 1991, the Agent 
Orange Act of 1991 was enacted.  Pub. L. No. 102-4, 105 Stat. 
11.  This Act established a process for the possible 
establishment of presumptions of service connection to assist 
veterans who served in the Republic of Vietnam during the 
Vietnam era and subsequently developed diseases determined to 
be associated with exposure to herbicide agents.  VA later 
issued regulations pursuant to the Agent Orange Act.

In sum, the enactment of the Agent Orange Act of 1991 and the 
promulgation of regulations pursuant to that Act, constituted 
a substantive change in the law creating a new cause of 
action for the veteran.  See Spencer v. Brown, 4 Vet. App. 
283 (1993) (where a new basis of entitlement has been 
established by a change in law, new and material evidence is 
not required because the claim is a new claim, rather than a 
reopened one).  The Act and subsequent regulatory actions 
liberalized the requirements for establishing service 
connection for certain residuals of exposure to Agent Orange, 
including certain disorders of the skin.  Consequently, the 
veteran's most recent claim of service connection for 
chloracne, received in October 1992, is most properly viewed 
as a new claim, separate and distinct from the claim which 
was previously denied in 1981.  As such, his claim must be 
recharacterized as entitlement to service connection for 
chloracne, claimed as secondary to Agent Orange exposure.
 
The Court has held that the Board cannot decide a claim on a 
basis other than that developed and adjudicated by the RO if 
the veteran might be prejudiced by such action.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  As such, the case must be 
remanded so that veteran's claim may be readjudicated on a de 
novo basis and so that the veteran's procedural rights are 
protected insofar as his being given adequate notice and 
opportunity to present evidence in support of his claim.

Accordingly, the case is REMANDED for the following action:

The RO should review the veteran's claim 
of service connection for chloracne, 
claimed as secondary to Agent Orange 
exposure, on a de novo basis.  If the 
veteran's claim remains denied, both he 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain a 
summary of the pertinent evidence, a 
summary of the laws and regulations 
applicable to original claims of service 
connection for residuals of Agent Orange, 
including appropriate citations, the RO's 
determination, and the reasons therefor.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The purpose of this remand is to accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
Additionally, the veteran is informed he may furnish 
additional evidence and/or argument while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104 (1996); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


